    Case 3:21-cv-01472-E Document 1 Filed 06/23/21                  Page 1 of 10 PageID 1



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 Natasha Vallian,
 individually and on behalf of all others similarly situated,     Case No: 3:21-cv-1472
                                 Plaintiff(s)
                                                                  CLASS ACTION COMPLAINT
     -v.-
 Lakeside Recovery Solution, Inc.;                                DEMAND FOR JURY TRIAL

                                 Defendant(s).

          Plaintiff Natasha Vallian (“Plaintiff”), brings this Class Action Complaint by and through

her attorneys, Stein Saks, PLLC, against Defendant Lakeside Recovery Solution, Inc. (“Lakeside”),

individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                        INTRODUCTION/PRELIMINARY STATEMENT

     1.          The Fair Debt Collection Practices Act (“FDCPA” or “Act”) was enacted in

response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors." 15 U.S.C. §1692(a). The Act found that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. It concluded that "existing laws…[we]re inadequate

to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.          The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

                                                                                                     1
     Case 3:21-cv-01472-E Document 1 Filed 06/23/21                   Page 2 of 10 PageID 2



protection laws were inadequate. Id. § 1692(b), the Act gave consumers a private cause of action

against debt collectors who fail to comply with it. Id. § 1692k.

                                  JURISDICTION AND VENUE

     3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over state law claims, if any, in this

action pursuant to 28 U.S.C. § 1367(a).

     4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides as well as a substantial part of the events or omissions giving rise to the

claim occurred.

                                   NATURE OF THE ACTION

     5.        Plaintiff brings this class action on behalf of a class of Texas consumers under § 1692

et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices Act

("FDCPA"), and

     6.        Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

     7.        Plaintiff is a resident of the State of Texas, county of Dallas.

     8.        Defendant Lakeside is a “debt collector” as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address for service c/o Rocket Corporate Services Inc.,

2804 Gateway Oaks Drive #100, Sacramento, California, 95833.

     9.        Upon information and belief, Defendant Lakeside is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due to itself or another.
     Case 3:21-cv-01472-E Document 1 Filed 06/23/21                  Page 3 of 10 PageID 3



                                      CLASS ALLEGATIONS

     10.       Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

     11.       The Class consists of all individuals:

               a. with addresses in the State of Texas;

               b. to whom Defendant Lakeside sent a letter;

               c. attempting to collect a consumer debt;

               d. in two sub-classes where the letter:

                         i. provides a payment due date that predates the date of the collection

                            letter;

                         ii. imposed an additional fee for each payment;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

     12.       The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

     13.       Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

     14.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendant’s written communications to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e and 1692f.
     Case 3:21-cv-01472-E Document 1 Filed 06/23/21                   Page 4 of 10 PageID 4



     15.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys

have any interests, which might cause them not to vigorously pursue this action.

     16.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominate over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communications to consumers, in the form

                   attached as Exhibit A, violate 15 U.S.C. §§ 1692e and 1692f.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,
     Case 3:21-cv-01472-E Document 1 Filed 06/23/21                   Page 5 of 10 PageID 5



                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     17.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     18.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

     19.       Plaintiff repeats the above allegations as if set forth here.

     20.       Some time prior to February 16, 2021, Plaintiff allegedly incurred an obligation to

non-party Sterling Jewelers, Inc.

     21.       The obligation arose out of a transaction involving a debt to Sterling Jewelers in

which money, property, insurance or services, which are the subject of the transaction(s), were

incurred solely for personal purposes.
       Case 3:21-cv-01472-E Document 1 Filed 06/23/21                 Page 6 of 10 PageID 6



       22.     The alleged Sterling Jewelers obligation is a "debt" as defined by 15 U.S.C.§ 1692a

(5).

       23.     Sterling Jewelers is a "creditor" as defined by 15 U.S.C. § 1692a (4).

       24.     Upon information and belief, Sterling Jewelers sold or assigned the account to

Lakeside to collect the alleged debt.

       25.     Lakeside collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.


                          Violation – February 16, 2021 Collection Letter

       26.     On or about February 16, 2021, Defendant Lakeside sent Plaintiff a collection letter,

a copy of which is attached as Exhibit A.

       27.     The collection letter offers options for settling the account.

       28.     The letter offers a few settlement options, one of which is:

                     Option one: One-time payment of $2,233.58 due by 2/2/2021 to close the

                        account. 70% settlement.

       29.     Plaintiff was confused as to when payment was due, since the letter is dated after the

settlement due date.

       30.     The due date for the payment is February 2, 2021 — fourteen days before the date of

the letter itself, and many days before Plaintiff actually received the letter.

       31.     This settlement option is impossible and only serves to harass Plaintiff for payment.

       32.     Plaintiff was unable to properly evaluate the demand for payment or how to address

it.
     Case 3:21-cv-01472-E Document 1 Filed 06/23/21                 Page 7 of 10 PageID 7



      33.      Furthermore, the collection letter indicated that a $5.95 fee will be added to each

payment.

      34.      Plaintiff did not agree to such an additional charge.

      35.      The addition of this collection fee by Defendant which was not authorized by the

agreement creating the debt or permitted by law, was an attempt to collect an amount not owed by

Plaintiff.

      36.      Defendant misled and deceived Plaintiff into believing she owed an additional $5.95

fee for each payment.

      37.      Defendant’s actions were false, deceptive, unfair, and/or misleading.

      38.      Plaintiff was concerned and confused by the Letter.

      39.      Plaintiff was therefore unable to evaluate her options of how to handle this debt.

      40.      Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

      41.      Plaintiff would have pursued a different course of action were it not for Defendant’s

violations.

      42.      In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.

      43.      These violations by Defendants were knowing, willful, negligent and/or intentional,

and Defendants did not maintain procedures reasonably adapted to avoid any such violations.

      44.      Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.
     Case 3:21-cv-01472-E Document 1 Filed 06/23/21                   Page 8 of 10 PageID 8



      45.       Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

respond to Defendant’s demand for payment of this debt.

      46.       Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendant’s debt collection.

      47.       Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

      48.       As a result of Defendant's deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.

                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

      49.       Plaintiff repeats the above allegations as if set forth here.

      50.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      51.       Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

      52.

      53.       Defendant violated said section, inter alia, by:

                a. Falsely representing the character, amount, or legal status of the debt in violation

                    of § 1692e (2);

                b. threatening to take any action that cannot legally be taken or that was not intended

                    to be taken, in violation of § 1692e (5);
     Case 3:21-cv-01472-E Document 1 Filed 06/23/21                   Page 9 of 10 PageID 9



                c. Using a false representation or deceptive means to collect or attempt to collect a

                    debt in violation of § 1692e (10).

      54.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                    COUNT II
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692f et seq.

      55.       Plaintiff repeats the above allegations as if set forth here.

      56.       Alternatively, Defendant’s debt collection efforts attempted and/or directed towards

the Plaintiff violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §

1692f.

      57.       Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

      58.       Defendant violated this section by:

                a. Collecting an amount not authorized by the agreement creating the alleged debt

                    and not permitted by law in violation of § 1692f (1); and

                b. Unfairly collecting the alleged debt, as described above, in violation of § 1692f.

      59.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

      60.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.
   Case 3:21-cv-01472-E Document 1 Filed 06/23/21               Page 10 of 10 PageID 10



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Natasha Vallian, individually and on behalf of all others

similarly situated, demands judgment from Defendant Lakeside as follows:

          a) Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

          b) Awarding Plaintiff and the Class statutory damages;

          c) Awarding Plaintiff and the Class actual damages;

          d) Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

          e) Awarding pre-judgment interest and post-judgment interest; and

          f) Awarding Plaintiff and the Class such other and further relief as this Court may deem

       just and proper.

       Dated: June 23, 2021                                Respectfully submitted,

                                                           Stein Saks PLLC

                                                           s/ Raphael Deutsch
                                                           By: Raphael Deutsch, Esq.
                                                           285 Passaic Street
                                                           Hackensack, NJ 07601
                                                           Phone: (201) 282-6500
                                                           Fax: (201) 282-6501
                                                           rdeutsch@SteinSaksLegal.com

                                                           Attorneys for Plaintiff
